UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 1, 2011 Or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-1093 KAMAN CORPORATION (Exact name of registrant as specified in its charter) Connecticut 06-0613548 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1332 Blue Hills Avenue Bloomfield, Connecticut 06002 (Address of principal executive offices) (Zip Code) (860) 243-7100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox At May 5, 2011, there were 26,268,525 shares of Common Stock outstanding. 1 Item 1. Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS KAMAN CORPORATION AND SUBSIDIARIES (In thousands, except share and per share amounts) (Unaudited) April 1, December 31, 2010 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Income tax receivable - Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of $133,790 and $130,685, respectively Goodwill Other intangibles assets, net Deferred income taxes Other assets Total assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Notes payable $ $ Current portion of long-term debt Accounts payable – trade Accrued salaries and wages Current portion of amount due to Commonwealth of Australia Other accruals and payables Income taxes payable Total current liabilities Long-term debt, excluding current portion Deferred income taxes Underfunded pension Due to Commonwealth of Australia, excluding current portion Other long-term liabilities Commitments and contingencies - - Shareholders' equity: Capital stock, $1 par value per share: Preferred stock, 200,000 shares authorized; none outstanding - - Common stock, 50,000,000 shares authorized, voting, 26,273,026 and 26,091,067 shares issued, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) ) Less 81,336 and 64,949 shares of common stock, respectively, held in treasury, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS KAMAN CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) (Unaudited) For the Three Months Ended April 1, April 2, Net sales $ $ Cost of sales Gross Profit Selling, general and administrative expenses Net (gain)/loss on sale of assets 2 ) Operating income Interest expense, net Other (income) expense, net ) ) Earnings before income taxes Income tax expense Net earnings $ $ Net earnings per share: Basic net earnings per share $ $ Diluted net earnings per share $ $ Average shares outstanding: Basic Diluted Dividends declared per share $ $ See accompanying notes to the condensed consolidated financial statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS KAMAN CORPORATION AND SUBSIDIARIES (In thousands) (Unaudited) For the Three Months Ended April 1, April 2, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by (used in) operating activities Depreciation and amortization Accretion of convertible notes discount - Provision for doubtful accounts ) Net (gain) loss on sale of assets 2 ) (Gain) on Due to Commonwealth of Australia, net of gain (loss) on derivative instruments ) ) Stock compensation expense Excess tax expense from share-based compensation arrangements ) ) Deferred income taxes ) ) Changes in assets and liabilities, excluding effects of acquisitions/divestures: Accounts receivable ) ) Inventories ) ) Income tax receivable - Other current assets Accounts payable - trade Accrued contract losses ) Advances on contracts ) Accrued expenses and payables ) ) Income taxes payable ) Pension liabilities ) Other long-term liabilities ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Proceeds from sale of assets 57 Expenditures for property, plant & equipment ) ) Acquisition of businesses including earn out adjustment, net of cash received ) ) Other, net ) Cash provided by (used in) investing activities ) ) Cash flows from financing activities: Net borrowings (repayments) under revolving credit agreements Debt repayment ) ) Net change in book overdraft ) Proceeds from exercise of employee stock options and employee purchases of stock Dividends paid ) ) Debt issuance costs ) ) Windfall tax benefit Other ) ) Cash provided by (used in) financing activities Net increase (decrease) in cash and cash equivalents ) Effect of exchange rate changes on cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the condensed consolidated financial statements. 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the three months ended April 1, 2011 and April 2, 2010 (Unaudited) 1. BASIS OF PRESENTATION The December 31, 2010 condensed consolidated balance sheet amounts have been derived from the previously audited consolidated balance sheet of Kaman Corporation and subsidiaries (collectively, the “Company”). In the opinion of management, the remainder of the condensed financial information reflects all adjustments necessary for a fair presentation of the Company’s financial position, results of operations and cash flows for the interim periods presented.All such adjustments are of a normal recurring nature, unless otherwise disclosed in this report. Certain amounts in the prior period condensed consolidated financial statements have been reclassified to conform to current presentation. The statements should be read in conjunction with the consolidated financial statements and notes included in the Company’s Form 10-K for the year ended December 31, 2010. The results of operations for the interim period presented are not necessarily indicative of trends or of results to be expected for the entire year. The Company has a calendar year-end; however, its first three fiscal quarters follow a 13-week convention, with each quarter ending on a Friday. The first quarter for 2011 and 2010 ended on April 1, 2011 and April 2, 2010, respectively. 2. RECENT ACCOUNTING STANDARDS None. 3. ADDITIONAL CASH FLOW INFORMATION Cash payments for interest were $2.0 million and $1.7 million for the three months ended April 1, 2011, and April 2, 2010, respectively. Cash payments for income taxes, net of refunds, for the same periods were $0.9 million and $4.5 million, respectively. 4. ACCOUNTS RECEIVABLE, NET Accounts receivable consist of the following (in thousands): April 1, December 31, Trade receivables $ $ U.S.Government contracts: Billed Costs and accrued profit – not billed Commercial and other government contracts: Billed Costs and accrued profit – not billed - - Less allowance for doubtful accounts ) ) Accounts receivable, net $ $ Accounts receivable, net includes amounts for matters such as contract changes, negotiated settlements and claims for unanticipated contract costs, which totaled $0.2 million and $0.5 million at April 1, 2011 and December 31, 2010, respectively. The Company records revenue associated with these matters only when recovery can be estimated reliably and realization is probable. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the three months ended April 1, 2011 and April 2, 2010 (Unaudited) 5. FAIR VALUE MEASUREMENTS Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. The Company uses a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. This hierarchy requires us to maximize the use of observable inputs and minimize the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: • Level1— Quoted prices in active markets for identical assets or liabilities. • Level2— Observable inputs other than quoted prices included in Level1, such as quoted prices for markets that are not active or other inputs that are observable or can be corroborated by observable market data. • Level3— Unobservable inputs that are supported by little or no market activity and are significant to the fair value of the assets or liabilities. This includes certain pricing models, discounted cash flow methodologies and similar techniques that use significant unobservable inputs. The table below segregates all financial assets and liabilities that are measured at fair value on a recurring basis (at least annually) into the most appropriate level within the fair value hierarchy based on the inputs used to determine their fair value at the measurement date (in thousands): TotalCarrying Significantother Significant Value at Quotedpricesin observable unobservable April 1, active markets inputs inputs (Level 1) (Level 2) (Level 3) Derivative instruments $ $
